United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEFENSE HEALTH AGENCY, NATIONAL
CAPITAL REGION MEDICAL
DIRECTORATE, Bethesda, MD, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0048
Issued: July 19, 2021

Case Submitted on the Record

ORDER REVERSING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
On October 14, 2020 appellant, through counsel, ﬁled a timely appeal from a
September 10, 2020 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). The Clerk of the Appellate Boards assigned Docket No. 21-0048.
This case has previously been before the Board.2 The facts and circumstances of the case
as set forth in the Board’s prior decision and prior order are incorporated herein by reference. The
relevant facts are as follows.
On September 29, 2015 appellant, a 46-year-old medical technologist, ﬁled a traumatic
injury claim (Form CA-1) alleging that she sustained a left wrist injury on July 21, 2015 when
using a microscope and manual counter while in the performance of duty. By decision dated
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Docket No. 16-1352 (issued August 28, 2017); Order Remanding Case, Docket No. 18-0816 (issued
May 26, 2020).

December 22, 2015, OWCP denied appellant’s claim. On January 19, 2016 appellant requested
reconsideration and submitted reports from Dr. Akhil Chhatre, a Board-certiﬁed physical medicine
and rehabilitation specialist. By decision dated April 13, 2016, OWCP denied modiﬁcation of its
December 22, 2015 decision. On June 14, 2016 appellant appealed OWCP’s April 13, 2016
decision to the Board. By decision dated August 28, 2017,3 the Board afﬁrmed the April 13, 2016
decision.
On November 2, 2017 appellant, through counsel, requested reconsideration and submitted
a January 22, 2016 operative note and a series of reports from Dr. Chhatre, as well as other
attending physicians. By decision dated January 31, 2018, OWCP denied modiﬁcation of its prior
decisions. It indicated that the evidence submitted on reconsideration consisted of Dr. Chhatre’s
May 19, 2016 report, which was insufficient to establish appellant’s claim.
On March 7, 2018 appellant, through counsel, appealed OWCP’s January 31, 2018
decision to the Board. By order dated May 26, 2020,4 the Board set aside the January 31, 2018
decision and remanded the case to OWCP for further development, noting that OWCP had failed
to evaluate all the evidence submitted by appellant upon reconsideration. The Board directed
OWCP to issue an appropriate decision after evaluating this evidence.
On remand, OWCP issued a July 7, 2020 “de novo decision,” denying appellant’s traumatic
injury claim. In an August 11, 2020 informational letter, it advised appellant that it had failed to
provide appeal rights on July 7, 2020 and, therefore, would be issuing a valid final decision with
appeal rights. On August 12, 2020 OWCP issued a decision with appeal rights, which denied
appellant’s traumatic injury claim, noting that the decision superseded the July 7, 2020 “de novo
decision.”
On August 18, 2020 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review in connection with the August 12, 2020
decision.
By decision dated September 10, 2020, OWCP denied appellant’s hearing request, finding
that she had “already previously requested reconsideration” and, therefore, was not, as a matter of
right, entitled to a hearing. OWCP then, in its discretion, considered appellant’s hearing request
and determined that it was further denied because the traumatic injury issue in the case could
equally well be addressed by requesting reconsideration from OWCP and submitting new
evidence.
The Board has held that OWCP has the discretion to grant or deny a hearing request on a
claim when the request is made after the 30-day period for requesting a hearing,5 when the request
is for a second hearing on the same issue,6 and when the request is made after a reconsideration

3

See id.

4

Id.

5

E.R., Docket No. 20-1110 (issued December 23, 2020); Herbert C. Holley, 33 ECAB 140, 142 (1981).

6

D.M., Docket No. 19-0686 (issued November 13, 2019); Johnny S. Henderson, 34 ECAB 216, 219 (1982).

2

request was previously submitted.7 Section 10.616(a) of OWCP’s regulations provides that the
claimant seeking a hearing must not have previously submitted a reconsideration request (whether
or not it was granted) on the same decision.8
OWCP asserted that appellant was not entitled to a hearing as a matter of right because she
had previously requested reconsideration of the August 12, 2020 decision. The Board finds,
however, that appellant had not previously requested reconsideration of the August 12, 2020
decision. Appellant had last requested reconsideration of an improperly issued decision, dated
July 7, 2020. Appellant timely filed her hearing request on August 18, 2020, a date less than 30
days after OWCP’s August 12, 2020 decision. Therefore, as she filed a valid, timely hearing
request, the case must be remanded to OWCP for the holding of a hearing before a representative
of OWCP’s Branch of Hearings and Review, to be followed by the issuance of a de novo merit
decision.9
IT IS HEREBY ORDERED THAT the September 10, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

R.H., Docket No. 07-1658 (issued December 17, 2007); S.J., Docket No. 07-1037 (issued September 12, 2007).

8

20 C.F.R. § 10.616(a).

9

See id. See also supra note 5.

3

